Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed 3/21/2022 in which Claims 1-18, 21 -22 are pending and Claims 21 and 22 are new.
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-3, 8, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0130397 to Zheng et al (“Zheng”) in view of Chinese Patent Publication 106707606 to Lin et al (“Lin”) (relied upon English Translation) in further view of U.S. Patent Publication 2020/0402439 to Shu et al (“Shu”) and in further view of U.S. Patent Publication 2018/0151612 to Zheng et al (“Zheng 2”).
As to Claim 1, Zheng teaches a method for controlling edge display of a display screen, comprising: determining an irregular-shaped cutting line (display region AA includes an irregular-shaped edge L in the boundary, see ¶ 0004; Fig. 1), the irregular-shaped cutting line being located at an irregular-shaped edge of the display screen for defining a theoretical irregular-shaped edge of a display region of the display screen (The irregular-shaped edge L is a curved line, which extends in a direction intersecting both the row direction h and the column direction z. When the display panel displays images, ideally the irregular-shaped edge L of the display region AA should be a smooth curved line; the irregular edge of the display region AA is actually a jagged image edge L', see ¶ 0004-0005), the irregular-shaped cutting line cutting at least a part of edge sub-pixels of the display screen (the irregular edge Y may be a curved line section/segment, see ¶ 0031; the plurality of pixels P may include a plurality of first pixels 10 and a plurality of second pixels 20. The first pixels may intersect the irregular edge Y. That is, the irregular edge Y may pass through an area where the first pixels are disposed, see ¶ 0033), a light-emitting region of each of the edge sub-pixels passed through by the irregular-shaped cutting line being divided into a first region located on a side of the irregular-shaped cutting line facing towards the display region of the display screen (the display panel may include a display region AA and a non-display region BB. The display region AA [light-emitting region] may include a plurality of pixels P which are arranged in a first direction x and a second direction y to form a pixel array. The first direction x may intersect the second direction y. The display region AA may include at least one irregular edge Y, see ¶ 0028; each first pixel 10 may be divided by the irregular edge Y into a first region 11 and a second region 12...The irregular edge Y may have a first side adjacent to the display region AA and a second side far away from the display region AA. The first region 11 may be disposed on the first side of the irregular edge Y, i.e., the side adjacent to the display region AA. The second region 12 may be disposed on the second side of the irregular edge Y, i.e., the side far away from the display region AA, see ¶ 0039; Figs. 5 and 6 illustrate the irregular edge Y dividing the display region AA and non-display region BB), and a second region located on another side of the irregular-shaped cutting line facing away from the display region of the display screen (the display panel may include a display region AA and a non-display region BB...The display region AA may include at least one irregular edge Y, see ¶ 0028; The non-display region BB [second region] may not display images, see ¶ 0029; the non-display region BB is often shielded by a black matrix, the pixels disposed in the non-display region BB may have substantially small grayscales, see ¶ 0036; each first pixel 10 may be divided by the irregular edge Y into a first region 11 and a second region 12... The irregular edge Y may have a first side adjacent to the display region AA and a second side far away from the display region AA. The first region 11 may be disposed on the first side of the irregular edge Y, i.e., the side adjacent to the display region AA. The second region 12 may be disposed on the second side of the irregular edge Y, i.e., the side far away from the display region AA, see ¶ 0039; Figs. 5 and 6 illustrate the irregular edge Y dividing the display region AA and non-display region BB); 
Zheng does not explicitly disclose obtaining coordinate values of each vertex of the edge sub-pixel, and coordinate values of a intersection point of the edge sub-pixel and the irregular-shaped cutting line in a two-dimensional coordinate system of a plane of sub-pixels of the display screen, the coordinate values of the vertex being coordinate values of a common endpoint of adjacent sides of the light-emitting region of the edge sub-pixel; calculating an area ratio coefficient of each of the edge sub-pixels according to the coordinate values of each vertex and the coordinate values of the intersection point, the area ratio coefficient being a ratio of an area of the first region of the edge sub-pixel to an area of the light-emitting region of the edge sub-pixel.
Lin teaches obtaining coordinate values of each vertex of the edge sub-pixel, and coordinate values of a intersection point of the edge sub-pixel and the irregular-shaped cutting line in a two-dimensional coordinate system of a plane of sub-pixels of the display screen (the area of ​​each pixel unit 21 is defined by the four horizontal axes (220, 230) as the boundary lines of the single pixel unit 21 [coordinate values of a intersection point of the edge subpixel and cutting line], and the total area of ​​each pixel unit 21 is denoted as S, or the four axes (220, 230) for the four vertices to do a rectangle [obtaining coordinate values of each vertex of the edge subpixel] the rectangle area to define the total area of ​​the pixel unit, denoted by S, see pg. 5, 1st para; Examiner construes that coordinate values for each of the vertices may be determined based on the cutting line in a 2D coordinate system), the coordinate values of the vertex being coordinate values of a common endpoint of adjacent sides of the light-emitting region of the edge sub-pixel (the area of ​​each pixel unit 21 is defined by the four horizontal axes (220, 230) as the boundary lines of the single pixel unit 21 [coordinate values of a intersection point of the edge subpixel and cutting line], and the total area of ​​each pixel unit 21 is denoted as S, or the four axes (220, 230) for the four vertices to do a rectangle [obtaining coordinate values of each vertex of the edge subpixel] the rectangle area to define the total area of ​​the pixel unit, denoted by S, see pg. 5, 1st para; Examiner construes that coordinate values for each of the vertices may be determined based on the cutting line in a 2D coordinate system and when the coordinate values of each vertex and the intersecting points of the cutting line and the pixel are determined, it would be obvious that the coordinate values of the vertex are common endpoints of adjacent sides of the light-emitting region); 
Lin teaches calculating an area ratio coefficient of each of the edge sub-pixels according to the coordinate values of each vertex and the coordinate values of the intersection point, the area ratio coefficient being a ratio of an area of the first region of the edge sub-pixel to an area of the light-emitting region of the edge sub-pixel (The black matrix 32 divides the pixel unit into the display area portion P1 'located in the display area along the boundary line 11s of the display area 11 and the non-display area portion P2' located in the non-display area 12, and the pixel unit. The area of ​​the display area portion P1 'in the area is denoted as S1. The opening area A1 'of each sub-pixel located in the edge display area 110 is set so that the ratio of the area of ​​the opening area A1' of the sub-pixel to the total area of ​​the sub-pixel is S1 / S [area ratio coefficient], where S1 is the The area of ​​the pixel unit in which the sub-pixel is located within the display area, the area of ​​the display area portion P1 'located in the display area of ​​the pixel unit, and S is the total area of ​​the pixel unit in which the sub-pixel is located, see pg. 5, 7th para); 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zheng with Lin to teach obtaining coordinate values of each vertex of the edge sub-pixel, and coordinate values of a intersection point of the edge sub-pixel and the irregular-shaped cutting line in a two-dimensional coordinate system of a plane of sub-pixels of the display screen, the coordinate values of the vertex being coordinate values of a common endpoint of adjacent sides of the light-emitting region of the edge sub-pixel; calculating an area ratio coefficient of each of the edge sub-pixels according to the coordinate values of each vertex and the coordinate values of the intersection point, the area ratio coefficient being a ratio of an area of the first region of the edge sub-pixel to an area of the light-emitting region of the edge sub-pixel. The suggestion/motivation would have been in order for the color of the edge of the special-shaped display panel is evenly displayed, and the edge of the special-shaped display panel is optimized to improve the visual effect of the edge of the display panel (see pg. 6, 1st para).
Zheng or Lin do not expressly disclose obtaining an optimized brightness value less than a preset brightness value of the edge sub-pixel according to the area ratio coefficient and the preset brightness value; and causing the edge sub-pixel to display at the optimized brightness value.  
Shu teaches obtaining an optimized brightness value less than a preset brightness value of the edge sub-pixel according to the area ratio coefficient and the preset brightness value (step S1: acquiring remaining ratios of subpixels of respective colors in each irregular pixel, the remaining ratio being a ratio of the opening area of the subpixel in the irregular pixel and the opening area of the subpixel of the same color in the regular pixel [area ratio coefficient], see ¶ 0039; step S2: determining actual light intensities of respective subpixels in each irregular pixel according to remaining ratios and corresponding original light intensities [preset brightness value] of the respective subpixels, see ¶ 0043; a minimum value of remaining ratios of respective subpixels in each irregular pixel; using the light intensity obtained by dividing the original light intensity of each subpixel in each irregular pixel by its remaining ratio and multiplying it by the minimum remaining ratio in the irregular pixel as the actual light intensity of the corresponding subpixel, see ¶ 0051); and causing the edge sub-pixel to display at the optimized brightness value (wherein, when respective subpixels of any one irregular pixel display according to corresponding actual light intensities, a ratio of light fluxes of respective subpixels thereof is equal to a desired ratio of light fluxes [optimized brightness value], the desired ratio of light fluxes is a ratio of light fluxes when respective subpixels in the regular pixel display according to original light intensities [preset brightness value] of corresponding respective subpixels in the regular pixel, see ¶ 0043).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zheng and Lin with Shu to teach obtaining an optimized brightness value less than a preset brightness value of the edge sub-pixel according to the area ratio coefficient and the preset brightness value; and causing the edge sub-pixel to display at the optimized brightness value.  The suggestion/motivation would have been in order to determine actual light intensities of respective subpixels in each irregular pixel according to remaining ratios and corresponding original light intensities of the respective subpixels and cause respective subpixels in each irregular pixel to display corresponding actual light intensities (see Abstract).
Zheng, Lin and Shu do not expressly disclose the area ratio being calculated by applying a predetermined Bezier curve fitting analytical equation or a predetermined analytical equation associated with a radius of the circle where the irregular-shaped cutting line is located.
Zheng 2 teaches the area ratio being calculated by applying a predetermined Bezier curve fitting analytical equation or a predetermined analytical equation associated with a radius of the circle where the irregular-shaped cutting line is located (The contour of a portion of the edge of the irregular-shaped display area A1 may be an arc [irregular-shaped cutting line] that protrudes toward the non-display region B, i.e., the round corner region R. FIG. 5 illustrates a partially enlarged view of a round corner R in FIG. 1, see ¶ 0075; the curvature of the arc may determine the number of pixels that are indented between adjacent pixel rows and between adjacent pixel columns corresponding to the arc. For example, the curvature of the arc may be inversely related to the radius of the circle corresponding to the arc [analytical equation associated with a radius of the circle]. On one hand, when the curvature of the arc is substantially small, the radius of the circle corresponding to the arc may be substantially large. At the same time, the arc may occupy a substantially large portion of the irregular-shaped display area, the arc may curve gradually, and the number of the pixels that are indented between adjacent pixel rows and between adjacent pixel columns corresponding to the arc may be substantially small, see ¶ 0090).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zheng, Lin and Shu with Zheng 2 to teach the area ratio being calculated by applying a predetermined Bezier curve fitting analytical equation or a predetermined analytical equation associated with a radius of the circle where the irregular-shaped cutting line is located. The suggestion/motivation would have been in order to reduce the contrast ratio caused by abrupt brightness change between any two adjacent pixels (see ¶ 0091).
As to Claim 2, Zheng, Lin, Shu and Zheng 2 depending on Claim 1, Zheng teaches wherein the light-emitting region of the edge sub-pixel is a region corresponding to a light-emitting structure of the edge sub-pixel, and an area of the light-emitting region of the edge sub-pixel is an area of a projection of the light-emitting structure of the edge sub-pixel on an array substrate of the display screen (the display panel may include a display region AA and a non-display region BB. The display region AA [light-emitting region] may include a plurality of pixels P which are arranged in a first direction x and a second direction y to form a pixel array, see ¶ 0028; each first pixel 10 may be divided by the irregular edge Y into a first region 11 and a second region 12...The irregular edge Y may have a first side adjacent to the display region AA and a second side far away from the display region AA. The first region 11 may be disposed on the first side of the irregular edge Y, i.e., the side adjacent to the display region AA. The second region 12 may be disposed on the second side of the irregular edge Y, i.e., the side far away from the display region AA, see ¶ 0039; the TFT 43 may include a gate electrode, a source electrode, and a drain electrode. The gate electrode of the TFT 43 may be electrically connected to a corresponding gate line 40. The source electrode of the TFT 43 may be electrically connected to a corresponding data line 41. The drain electrode of the TFT 43 may be electrically connected to a corresponding pixel electrode 42, see ¶ 0046; Fig. 6 illustrates the edge sub-pixels 10a;  Fig. 7 illustrates the subpixels as a projection of a light-emitting structure). 
As to Claim 3, Zheng, Lin, Shu and Zheng 2 depending on Claim 1, Zheng teaches wherein the light-emitting region of the edge sub-pixel is a region corresponding to an overall structure of the edge sub-pixel, and the area of the light-emitting region of the edge sub-pixel is an area of a projection of the overall structure of the edge sub-pixel on an array substrate of the display screen (the display panel may include a display region AA and a non-display region BB. The display region AA [light-emitting region] may include a plurality of pixels P which are arranged in a first direction x and a second direction y to form a pixel array, see ¶ 0028; each first pixel 10 may be divided by the irregular edge Y into a first region 11 and a second region 12...The irregular edge Y may have a first side adjacent to the display region AA and a second side far away from the display region AA. The first region 11 may be disposed on the first side of the irregular edge Y, i.e., the side adjacent to the display region AA. The second region 12 may be disposed on the second side of the irregular edge Y, i.e., the side far away from the display region AA, see ¶ 0039; the TFT 43 may include a gate electrode, a source electrode, and a drain electrode. The gate electrode of the TFT 43 may be electrically connected to a corresponding gate line 40. The source electrode of the TFT 43 may be electrically connected to a corresponding data line 41. The drain electrode of the TFT 43 may be electrically connected to a corresponding pixel electrode 42, see ¶ 0046; Fig. 6 illustrates the edge sub-pixels 10a;  Fig. 7 illustrates the subpixels as a projection of a light-emitting structure). 
As to Claim 8, Zheng, Lin, Shu and Zheng 2 depending on Claim 1, Lin teaches wherein the calculating the area ratio coefficient of the edge sub-pixels according to the coordinate values of each vertex and the coordinate values of the intersection point comprises: calculating an area of the second region and the area of the light-emitting region of the edge sub-pixel according to the coordinate values of each vertex and the coordinate values of the intersection point; calculating a ratio of the area of the second region to the area of the light-emitting region of the edge sub-pixel; and calculating the area ratio coefficient of the edge sub-pixel according to the ratio of the area of the second region to the area of the light-emitting region of the edge sub-pixel (The black matrix 32 divides the pixel unit into the display area portion P1 'located in the display area along the boundary line 11s of the display area 11 and the non-display area portion P2' located in the non-display area 12, and the pixel unit The area of ​​the display area portion P1 'in the area is denoted as S1. The opening area A1 'of each sub-pixel located in the edge display area 110 is set so that the ratio of the area of ​​the opening area A1' of the sub-pixel to the total area of ​​the sub-pixel is S1 / S [area ratio coefficient], where S1 is the area of ​​the pixel unit in which the sub-pixel is located within the display area, the area of ​​the display area portion P1 'located in the display area of ​​the pixel unit, and S is the total area of ​​the pixel unit in which the sub-pixel is located, see pg. 5, 7th para).
As to Claim 9, Zheng, Lin, Shu and Zheng 2 depending on Claim 1, Shu teaches wherein the obtaining the optimized brightness value less than the preset brightness value of the edge sub-pixel according to the area ratio coefficient and the preset brightness value comprises: Lnew = α * Lold wherein a is the area ratio coefficient, Lold is the preset brightness value, and Lnew is the optimized brightness value (using the light intensity obtained by dividing the original light intensity of each subpixel in each irregular pixel by its remaining ratio and multiplying it by the minimum remaining ratio in the irregular pixel as the actual light intensity of the corresponding subpixel, see ¶ 0051).  
As to Claim 11, Zheng, Lin, Shu and Zheng 2 depending on Claim 1, Zheng teaches wherein the light-emitting region of the edge sub-pixel is a region corresponding to a light-emitting structure of the edge sub-pixel, and an area of the light-emitting region of the edge sub-pixel is an area of a projection of the light-emitting structure of the edge sub-pixel on an array substrate of the display screen (the display panel may include a display region AA and a non-display region BB. The display region AA [light-emitting region] may include a plurality of pixels P which are arranged in a first direction x and a second direction y to form a pixel array, see ¶ 0028; each first pixel 10 may be divided by the irregular edge Y into a first region 11 and a second region 12...The irregular edge Y may have a first side adjacent to the display region AA and a second side far away from the display region AA. The first region 11 may be disposed on the first side of the irregular edge Y, i.e., the side adjacent to the display region AA. The second region 12 may be disposed on the second side of the irregular edge Y, i.e., the side far away from the display region AA, see ¶ 0039; the TFT 43 may include a gate electrode, a source electrode, and a drain electrode. The gate electrode of the TFT 43 may be electrically connected to a corresponding gate line 40. The source electrode of the TFT 43 may be electrically connected to a corresponding data line 41. The drain electrode of the TFT 43 may be electrically connected to a corresponding pixel electrode 42, see ¶ 0046; Fig. 6 illustrates the edge sub-pixels 10a;  Fig. 7 illustrates the subpixels as a projection of a light-emitting 
8.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0130397 to Zheng et al (“Zheng”) in view of Chinese Patent Publication 106707606 to Lin et al (“Lin”) (relied upon English Translation) in further view of U.S. Patent Publication 2020/0402439 to Shu et al (“Shu”) in further view of U.S. Patent Publication 2018/0151612 to Zheng et al (“Zheng 2”) and in further view of Chinese Patent Publication 108538246 to Jin (relied upon English Translation).
As to Claim 4, Zheng, Lin, Shu and Zheng 2 depending from Claim 1, Lin teaches wherein the obtaining the coordinate values of each vertex of the edge sub-pixel, and the coordinate values of the intersection point of the edge sub-pixel and the irregular-shaped cutting line in the two-dimensional coordinate system of the plane of the sub-pixels of the display screen comprises: obtaining the coordinate values of each vertex of the edge sub-pixel in the two-dimensional coordinate system of the plane of the sub-pixels of the display screen (the area of ​​each pixel unit 21 is defined by the four horizontal axes (220, 230) as the boundary lines of the single pixel unit 21 [coordinate values of a intersection point of the edge subpixel and cutting line], and the total area of ​​each pixel unit 21 is denoted as S, or the four axes (220, 230) for the four vertices to do a rectangle [obtaining coordinate values of each vertex of the edge subpixel] the rectangle area to define the total area of ​​the pixel unit, denoted by S, see pg. 5, 1st para), and 
Zheng, Lin, Shu and Zheng 2 do not expressly disclose a curve analytic equation of the irregular-shaped cutting line in the same two-dimensional coordinate system; and calculating the coordinate values of the intersection point of the edge sub-pixel and the irregular-shaped cutting line according to the coordinate values of the vertex and the curve analytic equation.
Jin teaches a curve analytic equation of the irregular-shaped cutting line in the same two-dimensional coordinate system; ; and calculating the coordinate values of the intersection point of the edge sub-pixel and the irregular-shaped cutting line according to the coordinate values of the vertex and the curve analytic equation (Straight-line fitting substructure: for fitting the equations of the straight lines corresponding to the straight edges according to the coordinates of the feature points on the straight sides, and the two straight lines corresponding to the two adjacent straight edges have one and only one intersection, see pg. 2, 16th para; calculating the coordinates of each pixel of the effective display area 51 of the screen from the virtual vertex 54. According to the virtual vertices A1, A2, A3, and A4, the coordinates of each pixel of the AA area are calculated according to the case where the four corners of the screen are right angles...If the error of fitting the straight lines L1, L2, L3, and L4 using the straight line equation is too large, the curve equation can be used to fit, see pg. 7, 4th para).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zheng, Lin, Shu and Zheng 2  with Jin to teach a curve analytic equation of the irregular-shaped cutting line in the same two-dimensional coordinate system; and calculating the coordinate values of the intersection point of the edge sub-pixel and the irregular-shaped cutting line according to the coordinate values of the vertex and the curve analytic equation. The suggestion/motivation would have been in order to correct the error introduced by straight line equation (see pg. 7, 4th para).
As to Claim 5, Zheng, Lin, Shu and Zheng 2 depending from Claim 4, Jin teaches wherein the calculating the coordinate values of the intersection point of the edge sub-pixel and the irregular-shaped cutting line according to the coordinate values of the vertex and the curve analytic equation comprises: obtaining an analytic equation of a side of the edge sub-pixel intersecting with the irregular-shaped cutting line according to the coordinate values of the vertex  (Straight-line fitting substructure: for fitting the equations of the straight lines corresponding to the straight edges according to the coordinates of the feature points on the straight sides, and the two straight lines corresponding to the two adjacent straight edges have one and only one intersection, see pg. 2, 16th para; calculating the coordinates of each pixel of the effective display area 51 of the screen from the virtual vertex 54. According to the virtual vertices A1, A2, A3, and A4, the coordinates of each pixel of the AA area are calculated according to the case where the four corners of the screen are right angles...If the error of fitting the straight lines L1, L2, L3, and L4 using the straight line equation is too large, the curve equation can be used to fit, see pg. 7, 4th para); and establishing and solving an equation set of the curve analytic equation and the analytic equation of the side of the edge sub-pixel intersecting with the irregular-shaped cutting line, to obtain the coordinate values of the intersection point of the edge sub-pixel and the irregular-shaped cutting line (Straight-line fitting substructure: for fitting the equations of the straight lines corresponding to the straight edges according to the coordinates of the feature points on the straight sides, and the two straight lines corresponding to the two adjacent straight edges have one and only one intersection, see pg. 2, 16th para; calculating the coordinates of each pixel of the effective display area 51 of the screen from the virtual vertex 54. According to the virtual vertices A1, A2, A3, and A4, the coordinates of each pixel of the AA area are calculated according to the case where the four corners of the screen are right angles...If the error of fitting the straight lines L1, L2, L3, and L4 using the straight line equation is too large, the curve equation can be used to fit, see pg. 7, 4th para).  
As to Claim 6, Zheng, Lin, Shu and Zheng 2 depending on Claim 1, Lin teaches wherein: the light-emitting region of the edge sub-pixel is a rectangular region defined by four vertices comprising a first vertex, a second vertex, a third vertex, and a fourth vertex connected sequentially, and the two-dimensional coordinate system of the plane of the sub-pixels of the display screen has a horizontal axis in an extension direction of a side connecting the first vertex and the second vertex, and a vertical axis in an extension direction of a side connecting the first vertex and the fourth vertex (the area of ​​each pixel unit 21 is defined by the four horizontal axes (220, 230) as the boundary lines of the single pixel unit 21 [coordinate values of an intersection point of the edge subpixel and cutting line], and the total area of ​​each pixel unit 21 is denoted as S, or the four axes (220, 230) for the four vertices to do a rectangle [obtaining coordinate values of each vertex of the edge subpixel] the rectangle area to define the total area of ​​the pixel unit, denoted by S, see pg. 5, 1st para; Examiner construes that coordinate values for each of the vertices may be determined based on the cutting line in a 2D coordinate system);  46 
Zheng, Lin, Shu and Zheng 2 do not expressly disclose 71803889V.1the coordinate values of the intersection point comprises coordinate values of a first intersection point and coordinate values of a second intersection point; and the area of the first region is an area of a region in the rectangular region of the edge sub-pixel on a side of a line connecting the first intersection point and the second intersection point facing towards the display region of the display screen.  
Jin teaches 71803889V.1the coordinate values of the intersection point comprises coordinate values of a first intersection point and coordinate values of a second intersection point; and the area of the first region is an area of a region in the rectangular region of the edge sub-pixel on a side of a line connecting the first intersection point and the second intersection point facing towards the display region of the display screen (when at least two feature points are respectively selected on each straight line boundary of the screen, the equations of the straight lines L1, L2, L3, and L4 of the virtual boundary 53 are fitted according to the coordinates of the feature points on the straight sides, and the straight line L1. L2, L3 and L4 intersect at two. Preferably, the opposite two straight lines are parallel to each other (for example, L1 and L3 are parallel to each other, and L2 and L4 are parallel to each other), and the intersecting two straight lines are perpendicular to each other (for example, L1 and L2 are perpendicular to each other, L2 and L3 are perpendicular to each other, and L3 and L4 are perpendicular to each other, L4 and L1 are perpendicular to each other, see pg. 5, 2nd para).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zheng, Lin, Shu and Zheng 2  with Jin to teach the coordinate values of the intersection point comprises coordinate values of a first intersection point and coordinate values of a second intersection point; and the area of the first region is an area of a region in the rectangular region of the edge sub-pixel on a side of a line connecting the first intersection point and the second intersection point facing towards the display region of the display screen.  The suggestion/motivation would have been in order to address uneven brightness (see pg. 1, 4th para).
9.	Claims 10, 12, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0130397 to Zheng et al (“Zheng”) in view of Chinese Patent Publication 106707606 to Lin et al (“Lin”) (relied upon English Translation) in further view of U.S. Patent Publication 2020/0402439 to Shu et al (“Shu”) in further view of U.S. Patent Publication 2018/0151612 to Zheng et al (“Zheng 2”) and in further view of U.S. Patent Publication 2019/0096310 to Chen et al (“Chen”).
As to Claim 10, Zheng, Lin, Shu and Zheng 2 depending from Claim 10, Zheng, Lin, Shu and Zheng 2 fail to expressly disclose wherein, the irregular-shaped cutting line is a circular arc cutting line, and the method comprises: obtaining a radius and coordinate values of a center of a circle in the two- dimensional coordinate system of the plane of the sub-pixels of the display screen, the circular arc cutting line being a portion of the circle; and calculating the area ratio coefficient of the edge sub-pixel according to the coordinate values of each vertex, the coordinate values of the center of the circle, and the radius of the circle.  
Chen teaches wherein, the irregular-shaped cutting line is a circular arc cutting line, and the method comprises: obtaining a radius and coordinate values of a center of a circle in the two- dimensional coordinate system of the plane of the sub-pixels of the display screen, the circular arc cutting line being a portion of the circle; and calculating the area ratio coefficient of the edge sub-pixel according to the coordinate values of each vertex, the coordinate values of the center of the circle, and the radius of the circle (the plurality of first pixel groups 20 formed by the plurality of peripheral pixels 202 are distributed around the center pixel 201 as concentric circles of the center pixel 201, and the center pixel 201 and the peripheral pixels 202 are both circular pixels 10. In this case, pixels at a farthest edge of the pixel arrangement structure 01 are composed of peripheral pixels 202 in a first pixel group 20 farthest from the center pixel 201 in the pixel arrangement structure 01. In this way, the edge of the pixel arrangement structure 01 is formed by splicing a partial arc of a profile of each of the plurality of peripheral pixels 202 together, as shown in FIG. 5. The arc will make a sawtooth edge of the pixel arrangement structure 01 less conspicuous, so that the sawtooth edge will not be as distracting to users during the display process, thereby improving the display effect, see ¶ 0033; the peripheral pixels 202 in each of the second pixel groups 21 are respectively located on different circumferences in a direction close to or away from the center pixel 201, and the peripheral pixels 202 in each of the first pixel groups 20 are located on a same circumference, see ¶ 0036; the angle .beta. is less than 58.degree. or greater than 62.degree., an area defined between any two adjacent second pixel groups 21 varies greatly. Therefore, when the angle .beta. is in the range of 58.degree. to 62.degree., an area of the pixel arrangement structure 01 may be approximately equally divided by the above-described six second pixel groups 21, so that the area defined between any two adjacent second pixel groups 21 is approximately equal, so that a number of peripheral pixels 202 disposed between any two adjacent second pixel groups 21 is approximately equal, thereby improving a uniformity of distribution of the peripheral pixels 202, see ¶ 0037; Figure 6 illustrates pixel groups 21 as a rectangular region with lines connecting multiple vertices having different radii from the center of a circle and an angle between two of the radii as the central angle). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zheng, Lin, Shu and Zheng 2 with Chen to teach wherein, the irregular-shaped cutting line is a circular arc cutting line, and the method comprises: obtaining a radius and coordinate values of a center of a circle in the two- dimensional coordinate system of the plane of the sub-pixels of the display screen, the circular arc cutting line being a portion of the circle; and calculating the area ratio coefficient of the edge sub-pixel according to the coordinate values of each vertex, the coordinate values of the center of the circle, and the radius of the circle. The suggestion/motivation would have been in order for a plurality of peripheral pixels distributed on a same circumference with the center pixel as a center constitute a first pixel group, so as to form a plurality of first pixel groups on different circumferences (see Abstract).
As to Claim 12, Zheng, Lin, Shu, Zheng 2 and Chen depending from Claim 10, Chen teaches wherein: the light-emitting region of the edge sub- pixel is a rectangular region defined by four vertices comprising a first vertex farthest from the center of the circle, a second vertex closest to the center of the circle, a third vertex and a fourth vertex, a line connecting the first vertex and the center of the circle is a first radius, a line connecting the second vertex and the center of the circle is a second radius, a line connecting the third vertex and the center of the circle is a third radius, a line connecting the fourth vertex and 49 71803889V.1the center of the circle is a fourth radius, and an angle between the third radius and the fourth radius is a central angle (the plurality of first pixel groups 20 formed by the plurality of peripheral pixels 202 are distributed around the center pixel 201 as concentric circles of the center pixel 201, and the center pixel 201 and the peripheral pixels 202 are both circular pixels 10. In this case, pixels at a farthest edge of the pixel arrangement structure 01 are composed of peripheral pixels 202 in a first pixel group 20 farthest from the center pixel 201 in the pixel arrangement structure 01. In this way, the edge of the pixel arrangement structure 01 is formed by splicing a partial arc of a profile of each of the plurality of peripheral pixels 202 together, as shown in FIG. 5. The arc will make a sawtooth edge of the pixel arrangement structure 01 less conspicuous, so that the sawtooth edge will not be as distracting to users during the display process, thereby improving the display effect, see ¶ 0033; the peripheral pixels 202 in each of the second pixel groups 21 are respectively located on different circumferences in a direction close to or away from the center pixel 201, and the peripheral pixels 202 in each of the first pixel groups 20 are located on a same circumference, see ¶ 0036; the angle .beta. is less than 58.degree. or greater than 62.degree., an area defined between any two adjacent second pixel groups 21 varies greatly. Therefore, when the angle .beta. is in the range of 58.degree. to 62.degree., an area of the pixel arrangement structure 01 may be approximately equally divided by the above-described six second pixel groups 21, so that the area defined between any two adjacent second pixel groups 21 is approximately equal, so that a number of peripheral pixels 202 disposed between any two adjacent second pixel groups 21 is approximately equal, thereby improving a uniformity of distribution of the peripheral pixels 202, see ¶ 0037; Figure 6 illustrates pixel groups 21 as a rectangular region with lines connecting multiple vertices having different radii from the center of a circle and an angle between two of the radii as the central angle); 
a circle with a radius of the first radius around the center of the circular arc cutting line is an outer circle, a sector of the outer circle corresponding to the central angle is a first sector, a sector of the circle corresponding to the central angle is a second sector, a circle with a radius of second radius around the center of the circular arc cutting line is an inner circle, and a sector of the inner circle corresponding to the central angle is a third sector; and the first region is located on a side of the circular arc cutting line facing towards the center of the circle, the area of the first region is equal to an area of an overlap between the edge sub-pixel and the second sector, and the area of the light-emitting region of the edge sub- pixel is equal to an area of an overlap between the edge sub-pixel and the first sector (the plurality of first pixel groups 20 formed by the plurality of peripheral pixels 202 are distributed around the center pixel 201 as concentric circles of the center pixel 201, and the center pixel 201 and the peripheral pixels 202 are both circular pixels 10. In this case, pixels at a farthest edge of the pixel arrangement structure 01 are composed of peripheral pixels 202 in a first pixel group 20 farthest from the center pixel 201 in the pixel arrangement structure 01. In this way, the edge of the pixel arrangement structure 01 is formed by splicing a partial arc of a profile of each of the plurality of peripheral pixels 202 together, as shown in FIG. 5. The arc will make a sawtooth edge of the pixel arrangement structure 01 less conspicuous, so that the sawtooth edge will not be as distracting to users during the display process, thereby improving the display effect, see ¶ 0033; the peripheral pixels 202 in each of the second pixel groups 21 are respectively located on different circumferences in a direction close to or away from the center pixel 201, and the peripheral pixels 202 in each of the first pixel groups 20 are located on a same circumference, see ¶ 0036; the angle .beta. is less than 58.degree. or greater than 62.degree., an area defined between any two adjacent second pixel groups 21 varies greatly. Therefore, when the angle .beta. is in the range of 58.degree. to 62.degree., an area of the pixel arrangement structure 01 may be approximately equally divided by the above-described six second pixel groups 21, so that the area defined between any two adjacent second pixel groups 21 is approximately equal, so that a number of peripheral pixels 202 disposed between any two adjacent second pixel groups 21 is approximately equal, thereby improving a uniformity of distribution of the peripheral pixels 202, see ¶ 0037; Figure 6 illustrates pixel groups 21 as a rectangular region with lines connecting multiple vertices having different radii from the center of a circle and an angle between two of the radii as the central angle).  
As to Claim 17, Zheng, Lin, Shu, Zheng 2 and Chen depending from Claim 10, Chen teaches wherein the calculating the area ratio coefficient of the edge sub-pixel according to the coordinate values of each vertex, the coordinate values of the center of the circle, and the radius of the circle comprises: calculating an area of the second region and the area of the light-emitting region of the edge sub-pixel according to the coordinate values of each vertex, the coordinate values of the center of the circle, and the radius of the circle (the plurality of first pixel groups 20 formed by the plurality of peripheral pixels 202 are distributed around the center pixel 201 as concentric circles of the center pixel 201, and the center pixel 201 and the peripheral pixels 202 are both circular pixels 10. In this case, pixels at a farthest edge of the pixel arrangement structure 01 are composed of peripheral pixels 202 in a first pixel group 20 farthest from the center pixel 201 in the pixel arrangement structure 01. In this way, the edge of the pixel arrangement structure 01 is formed by splicing a partial arc of a profile of each of the plurality of peripheral pixels 202 together, as shown in FIG. 5. The arc will make a sawtooth edge of the pixel arrangement structure 01 less conspicuous, so that the sawtooth edge will not be as distracting to users during the display process, thereby improving the display effect, see ¶ 0033; the peripheral pixels 202 in each of the second pixel groups 21 are respectively located on different circumferences in a direction close to or away from the center pixel 201, and the peripheral pixels 202 in each of the first pixel groups 20 are located on a same circumference, see ¶ 0036; the angle .beta. is less than 58.degree. or greater than 62.degree., an area defined between any two adjacent second pixel groups 21 varies greatly. Therefore, when the angle .beta. is in the range of 58.degree. to 62.degree., an area of the pixel arrangement structure 01 may be approximately equally divided by the above-described six second pixel groups 21, so that the area defined between any two adjacent second pixel groups 21 is approximately equal, so that a number of peripheral pixels 202 disposed between any two adjacent second pixel groups 21 is approximately equal, thereby improving a uniformity of distribution of the peripheral pixels 202, see ¶ 0037; Figure 6 illustrates pixel groups 21 as a rectangular region with lines connecting multiple vertices having different radii from the center of a circle and an angle between two of the radii as the central angle); 
Lin teaches calculating a ratio of the area of the second region to the area of the light-emitting region of the edge sub-pixel; and calculating the area ratio coefficient of the edge sub-pixel according to the ratio of the area of the second region to the area of the light-emitting region of the edge sub-pixel (The black matrix 32 divides the pixel unit into the display area portion P1 'located in the display area along the boundary line 11s of the display area 11 and the non-display area portion P2' located in the non-display area 12, and the pixel unit The area of ​​the display area portion P1 'in the area is denoted as S1. The opening area A1 'of each sub-pixel located in the edge display area 110 is set so that the ratio of the area of ​​the opening area A1' of the sub-pixel to the total area of ​​the sub-pixel is S1 / S [area ratio coefficient], where S1 is the area of ​​the pixel unit in which the sub-pixel is located within the display area, the area of ​​the display area portion P1 'located in the display area of ​​the pixel unit, and S is the total area of ​​the pixel unit in which the sub-pixel is located, see pg. 5, 7th para).
As to Claim 18, Zheng, Lin, Shu, Zheng 2 and Chen depending on Claim 10, Shu teaches wherein the obtaining the optimized brightness value less than the preset brightness value of the edge sub-pixel according to the area ratio coefficient and the preset brightness value comprises: Lnew = α * Lold wherein a is the area ratio coefficient, Lold is the preset brightness value, and Lnew is the optimized brightness value (using the light intensity obtained by dividing the original light intensity of each subpixel in each irregular pixel by its remaining ratio and multiplying it by the minimum remaining ratio in the irregular pixel as the actual light intensity of the corresponding subpixel, see ¶ 0051).  
Allowable Subject Matter
10.	Claims 7, 13-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Claims 21-22 allowed.
12.	The following is an examiner’s statement of reasons for allowance: Referring to independent claims 21 and 22, Zheng teaches first pixels divided by an irregular edge where the irregular-shaped edge is a curved line, which extends in a direction intersecting both the row direction and the column direction. Lin teaches the area of ​​each pixel unit is defined by the four horizontal axes as the boundary lines of the single pixel unit. Shu teaches an opening area of each sub-pixel located in the edge display area is set so that the ratio of the area of ​​the opening area of the sub-pixel to the total area of ​​the sub-pixel. Zheng 2 teaches the contour of a portion of the edge of the irregular-shaped display area may be an arc that protrudes toward the non-display region B and the curvature of the arc is inversely related to the radius of the circle. With respect to Claim 21, neither Zheng, Lin, Shu or Zheng 2 teach, or fairly suggest, obtaining coordinate values of each vertex of the edge sub-pixel, and coordinate values of an intersection point of the edge sub-pixel and the irregular-shaped cutting line in a two- dimensional coordinate system of a plane of sub-pixels of the display screen, the coordinate values of the vertex being coordinate values of a common endpoint of adjacent sides of the light- emitting region of the edge sub-pixel; calculating an area ratio coefficient of each of the edge sub-pixels according to the coordinate values of each vertex and the coordinate values of the intersection point, the area ratio coefficient being a ratio of an area of the first region of the edge sub-pixel to an area of the light- emitting region of the edge sub-pixel; obtaining an optimized brightness value less than a preset brightness value of the edge sub-pixel according to the area ratio coefficient and the preset brightness value; and causing the edge sub-pixel to display at the optimized brightness value; wherein: the light-emitting region of the edge sub-pixel is a rectangular region defined by four vertices comprising a first vertex, a second vertex, a third vertex, and a fourth vertex connected sequentially, and the two-dimensional coordinate system of the plane of the sub-pixels of the display screen has a horizontal axis in an extension direction of a side connecting the first vertex and the second vertex, and a vertical axis in an extension direction of a side connecting the first vertex and the fourth vertex; Page 10 of 18KILPATRICK TOWNSEND 75835291 1Appl. No. 16/342,525Attorney Docket No.: 104703-1133461 Amdt. dated March 21, 2022 Response to Office Action of January 25, 2022the coordinate values of the intersection point comprises coordinate values of a first intersection point and coordinate values of a second intersection point; the area of the first region is an area of a region in the rectangular region of the edge sub- pixel on a side of a line connecting the first intersection point and the second intersection point facing towards the display region of the display screen; the first intersection point is located on a side connecting the first vertex and the fourth vertex, the second intersection point is located on a side connecting the second vertex and the third vertex, the first region is a trapezoidal region defined by the first intersection point, the second intersection point, the third vertex and the fourth vertex, and according to the coordinate values of each vertex and the coordinate values of the intersection points, the area ratio coefficient of the edge sub-pixel is calculated as follows:  S'=(ly4-yal+|y3-yb])*|x3-x4|/2, S=|x2-x1|*|y3-y2], and a=S’/S, wherein x1 is a horizontal coordinate value of the first vertex, x2 is a horizontal coordinate value of the second vertex, x3 is a horizontal coordinate value of the third vertex, x4 is a horizontal coordinate value of the fourth vertex, y2 is a vertical coordinate value of the second vertex, y3 is a vertical coordinate value of the third vertex, y4 is a vertical coordinate value of the fourth vertex, ya is a vertical coordinate value of the first intersection point, yb is a vertical coordinate value of the second intersection point, S' is the area of the first region, S is the area of the light-emitting region, and a is the area ratio coefficient; or, the first intersection point is located on a side connecting the third vertex and the fourth vertex, and the second intersection point is located on the side connecting the second vertex and the third vertex, the first region is a triangular region defined by the first intersection point, the second intersection point, and the third vertex, and according to the coordinate values of each vertex and the coordinate values of the intersection points, the area ratio coefficient of the edge sub-pixel is calculated as follows: S’=|y3-yb|*|x3-xal/2, S=|x2-x1|*|y3-y2], a=S’/S wherein x1 is a horizontal coordinate value of the first vertex, x2 is the horizontal coordinate value of the second vertex, x3 is the horizontal coordinate value of the third vertex, y2 is the vertical coordinate value of the second vertex, y3 is the vertical coordinate value of the third vertex, xa is a horizontal coordinate value of the first intersection point, yb is the vertical coordinate value of the second intersection point, S' is the area of the first region, S is the area of the light-emitting region, and a is the area ratio coefficient; and or, the first intersection point is located on the side connecting the first vertex and the fourth vertex, the second intersection point is located on a side connecting the first vertex and the second vertex, the first region is a triangular region defined by the first intersection point, the second intersection point, and the first vertex, and according to the coordinate values of each vertex and the coordinate values of the intersection points, the area ratio coefficient of the edge sub-pixel is calculated as follows:  S’=|ya-y 1|*|xb-x1]/2, S=|x2-x1|*|y3-y2], and a=S/S, wherein x1 is the horizontal coordinate value of the first vertex, x2 is the horizontal coordinate value of the second vertex, yl is a vertical coordinate value of the first vertex, y2 is the vertical coordinate value of the second vertex, y3 is the vertical coordinate value of the third vertex, ya is the vertical coordinate value of the first intersection point, xb is a horizontal coordinate value of the second intersection point, S' is the area of the first region, S is the area of the light-emitting region, and a is the area ratio coefficient; and used in combination with each and every limitation of the claims. The aspects as summarized above are neither anticipated nor rendered obvious by the prior art of record.
	With respect to Claim 22, neither Zheng, Lin, Shu or Zheng 2 teach, or fairly suggest, obtaining coordinate values of each vertex of the edge sub-pixel, and coordinate values of a intersection point of the edge sub-pixel and the irregular-shaped cutting line in a two- dimensional coordinate system of a plane of sub-pixels of the display screen, the coordinate values of the vertex being coordinate values of a common endpoint of adjacent sides of the light- emitting region of the edge sub-pixel; calculating an area ratio coefficient of each of the edge sub-pixels according to the coordinate values of each vertex and the coordinate values of the intersection point, the area ratio coefficient being a ratio of an area of the first region of the edge sub-pixel to an area of the light- emitting region of the edge sub-pixel; obtaining an optimized brightness value less than a preset brightness value of the edge sub-pixel according to the area ratio coefficient and the preset brightness value; and causing the edge sub-pixel to display at the optimized brightness value; wherein: the light-emitting region of the edge sub-pixel is a rectangular region defined by four vertices comprising a first vertex farthest from the center of the circle, a second vertex closest to the center of the circle, a third vertex and a fourth vertex, a line connecting the first vertex and the center of the circle is a first radius, a line connecting the second vertex and the center of the circle is a second radius, a line connecting the third vertex and the center of the circle is a third radius, a line connecting the fourth vertex and the center of the circle is a fourth radius, and an angle between the third radius and the fourth radius is a central angle; Page 13 of 18 KILPATRICK TOWNSEND 75835291 1Appl. No. 16/342,525Attorney Docket No.: 104703-1133461 Amdt. dated March 21, 2022 Response to Office Action of January 25, 2022 a circle with a radius of the first radius around the center of the circular arc cutting line is an outer circle, a sector of the outer circle corresponding to the central angle is a first sector, a sector of the circle corresponding to the central angle is a second sector, a circle with a radius of second radius around the center of the circular arc cutting line is an inner circle, and a sector of the inner circle corresponding to the central angle is a third sector; the first region is located on a side of the circular arc cutting line facing towards the center of the circle, the area of the first region is equal to an area of an overlap between the edge sub-pixel and the second sector, and the area of the light-emitting region of the edge sub-pixel is equal to an area of an overlap between the edge sub-pixel and the first sector; the calculating the area ratio coefficient of the edge sub-pixel according to the coordinate values of each vertex, the coordinate values of the center of the circle, and the radius of the circle comprises: calculating a distance between the first vertex and the center of the circle based on the coordinate values of the first vertex and the coordinate values of the center of the circle, to obtain a farthest distance, and calculating a distance between the second vertex and the center of the circle based on the coordinate values of the second vertex and the coordinate values of the center of the circle, to obtain a closest distance; obtaining a first removal area and a second removal area according to the farthest distance, the closest distance, the radius of the circle, and a preset theoretical pixel area, the first removal area being an area of a remaining region obtained by removing the overlap between the edge sub-pixel and the second sector, and removing the third sector from the second sector, and the second removal area being an area of a remaining region obtained by removing a region of the edge sub-pixel outside the second sector, and removing the second sector from the first sector; calculating the area of the first region according to the radius of the circle, the closest distance, the central angle, and the first removal area; calculating the area of the light-emitting region of the edge sub-pixel according to the farthest distance, the closest distance, the central angle, the first removal area, and the second removal area; andPage 14 of 18 KILPATRICK TOWNSEND 75835291 1Appl. No. 16/342,525Attorney Docket No.: 104703-1133461Amdt. dated March 21, 2022 Response to Office Action of January 25. 2022calculating the ratio of the area of the first region to the area of the light- emitting region of the edge sub-pixel, to obtain the area ratio coefficient of the edge sub- pixel; and used in combination with each and every limitation of the claims. The aspects as summarized above are neither anticipated nor rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694